Exhibit First Quarter 2008 Report May 14, 2008 PROFILE Northcore Technologies Inc. (“Northcore” or the “Company”) provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.Our integrated offerings are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: • Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; • Track the location of assets, ensuring improved asset utilization and redeployment of idle equipment; • Manage the inventory of materials more effectively, resulting in reduced purchasing costs, improved access to key supplies, and easier transfer of materials to where they are needed; and • Accelerate the sale of surplus assets while generating higher yields. Some of our current customers include GE Commercial Finance, Paramount Resources, The Brick and Trilogy Energy Trust. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them gain more value from and more control over their assets.GE Asset Manager customers include Kraft Foods Inc., GE Infrastructure and The Toro Company. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). Additional information about Northcore can be obtained at www.northcore.com. 2 LETTER TO SHAREHOLDERS Dear Shareholders, Northcore continues to focus on key strategic initiatives that will bring long term value to the Company and its shareholders. Of note is the continuing convergence of the core technology suite and its expanded use in a number of Fortune 500 companies. This expanded set of asset sourcing, tracking, appraisal and disposition tools will be offered through our joint venture with GE.These steps are crucial in our continuing migration towards a product-based business model through 2008 and onwards. Financial Results Our net loss for the first quarter was $692,000 or $0.01 per share, basic and diluted.This compares to a net loss of $536,000 in the fourth quarter of 2007 and a net loss of $550,000 in the first quarter of 2007.The increase in net loss was attributed to the decline in revenue and additional refinancing charges, as operating expenses decreased slightly quarter over quarter. “This disappointing outcome is explained by the loss of development resources and the attendant loss of billable hours throughout the quarter,” said Duncan Copeland, CEO of Northcore.“However, our successes in GE’s Asset Manager, our joint venture with General Electric, are starting to build on each other.It is the recurring revenues from product sales, rather than the system development fees, that are the basis for Northcore’s higher margined future growth.” Northcore also reported an EBITDA loss in Q1 of$526,000.This compares to an EBITDA loss of $372,000 in the fourth quarter of 2007 and an EBITDA loss of $368,000 in the first quarter of 2007. EBITDA loss is defined as losses before interest, taxes, depreciation, amortization, employee stock options and discontinued operations.We consider EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at March 31, 2008, we held cash and cash equivalents of $579,000 and accounts receivable of approximately $100,000. Operating highlights We realized a number of operating achievements in the period, notably: • Northcore deployed The Asset Appraiser and Client Appraisal Manager software tools for a key strategic partner. This technology subsequently began processing commercial transactions. • In partnership with GE, Northcore extended the availability of the industry leading GEasset.com marketing portal to selected third party clients. The site can be viewed at www.GEasset.com. • Northcore entered the testing phase of a comprehensive remarketing system for a leading global electronics group. • Northcore completed a private placement securing gross proceeds of $525,000 through the issuance of convertible debentures. 3 Outlook “The current recessionary market creates demand for our tools and technologies to support the optimized management and disposition of capital assets.GE Asset Manager is uniquely positioned to bring a holistic solution to customers in the changing market environment,” said Duncan Copeland. Yours truly, Duncan Copeland, CEO May 4 CONSOLIDATED BALANCE SHEETS (in thousands of Canadian dollars) (Unaudited) March 31, December 31, 2008 2007 ASSETS CURRENT Cash $ 579 $ 478 Accounts receivable 97 119 Deposits and prepaid expenses 36 38 713 635 CAPITAL ASSETS 43 52 $ 755 $ 687 LIABILITIES CURRENT Accounts payable $ 398 $ 321 Accrued liabilities 295 256 Deferred revenue 130 52 Current portion of notes payable (Note 4) 354 378 1,177 1,007 NOTES PAYABLE (Note 4) 198 205 SECURED SUBORDINATED NOTES (Note 5) 1,239 1,075 2,614 2,287 SHAREHOLDERS’ DEFICIENCY Share capital (Note 6) 104,512 104,495 Contributed surplus (Note 7) 2,122 2,099 Warrants 533 533 Stock options (Note 8) 1,356 1,346 Other options 193 193 Conversion feature on secured subordinated notes (Note 5) 1,374 991 Deficit (111,949 ) (111,257 ) (1,859 ) (1,600 ) $ 755 $ 687 Continuation of the business (Note 2) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 5 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands of Canadian dollars, except per share amounts) (Unaudited) Three Months Ended March 31 2008 2007 Revenues (Note 9) 157 322 Operating expenses: General and administrative 443 447 Customer service and technology 178 172 Sales and marketing 62 71 Employee stock options 10 7 Depreciation 9 9 Total operating expenses 702 706 Loss from operations before the under-noted (545 ) (384 ) Interest expense: Cash interest expense 68 64 Accretion of secured subordinated notes 79 103 Interest income - (1 ) 147 166 NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ (692 ) $ (550 ) LOSS PER SHARE, BASIC AND DILUTED $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) 108,508 83,834 CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) (Unaudited) Three Months Ended March 31, 2008 2007 DEFICIT, BEGINNING OF PERIOD (111,257 ) (108,945 ) NET LOSS FOR THE PERIOD (692 ) (550 ) DEFICIT, END OF PERIOD $ (111,949 ) $ (109,495 ) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of Canadian dollars) (Unaudited) Three Months Ended March 31, 2008 2007 NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net loss for the period $ (692 ) $ (550 ) Items not affecting cash: Employee stock options 10 7 Depreciation 9 9 Accretion of secured subordinated notes 79 103 (594 ) (431 ) Changes in non-cash operating working capital (Note 10) 294 59 (300 ) (372 ) INVESTING Capital assets - (10 ) - (10 ) FINANCING Secured subordinated notes (Note 5) 525 - Repayment of notes payable (Note 4) (124 ) - 401 - NET CASH INFLOW (OUTFLOW) DURING THE PERIOD 101 (382 ) CASH, BEGINNING OF PERIOD 478 475 CASH, END OF PERIOD $ 579 $ 93 SUPPLEMENTAL DISCLOSURE OF CASH PAYMENTS Interest paid $ 124 $ 15 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES -See Note 10 See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 7 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) For the Three Month Periods Ended March 31, 2008 and 2007 (in Canadian dollars) 1. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The unaudited interim consolidated financial statements of Northcore Technologies Inc. (“Northcore” or the "Company") should be read in conjunction with the Company's most recent annual audited consolidated financial statements.The accompanying unaudited interim consolidated financial statements include all subsidiaries and have been prepared in accordance with Canadian generally accepted accounting principles (‘‘GAAP’’) for the purposes of interim financial information. Accordingly, they do not include all information and notes as required by Canadian GAAP in the preparation of annual consolidated financial statements. The accounting policies used in the preparation of the accompanying unaudited interim consolidated financial statements are the same as those described in the Company’s audited consolidated financial statements prepared in accordance with Canadian GAAP for the three years ended December 31, 2007, except as described below. Adoption of New Accounting Policies Capital Disclosures Effective January 1, 2008, the Company adopted the new recommendations of the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 1535, Capital Disclosures.This new Handbook Section establishes standards for disclosing information about an entity’s capital and how it is managed.It requires the disclosure of information about an entity’s objectives, policies and processes for managing capital.These new disclosures are included in Note 12. Financial Instruments Effective January 1, 2008, the Company adopted the new recommendations of CICA Handbook
